Name: Commission Regulation (EC) No 2394/94 of 3 October 1994 amending Regulation (EC) No 1559/94 laying down detailed rules for the application in the poultrymeat and egg sectors of the arrangements provided for in the Interim Agreement between the Community and Bulgaria and Romania and amending Regulation (EC) No 1807/94
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  animal product
 Date Published: nan

 4. 10 . 94 Official Journal of the European Communities No L 256/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2394/94 of 3 October 1994 amending Regulation (EC) No 1559/94 laying down detailed rules for the application in the poultrymeat and egg sectors of the arrangements provided for in the Interim Agreement between the Community and Bulgaria and Romania and amending Regulation (EC) No 1807/94 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3641 /93 of 20 December 1993 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community of the one part, and the Republic of Bulgaria of the other part ('), and in par ­ ticular Article 1 thereof, Having regard to Council Regulation (EC) No 3642/93 of 20 December 1993 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community of the one part, and Romania of the other part (2), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in eggs (3), as last amended by Regulation (EEC) No 1 574/93 (4), and in particular Article 15 thereof, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat Q, as last amended by Regulation (EEC) No 1 574/93, and in particular Article 1 5 thereof, Whereas agreements in the form of an exchange of letters between the Community of the one part and Bulgaria (6) and Romania Q of the other part were signed on 30 June 1994, amending the Interim Agreements between the Community and Bulgaria (8) and Romania (9) ; Whereas these agreements in the form of an exchange of letters were necessary in order to make up for the delay in applying certain agricultural concessions provided for in the Interim Agreements in the case of Romania and for the delay in the entry into force of the Interim Agree ­ ment with Bulgaria ; whereas the measures provided for in the said agreements apply from 1 July 1994 ; Whereas Commission Regulation (EC) No 1559/94 of 30 June 1994 (10) lays down detailed rules for the application of the Interim Agreements between the Community and Bulgaria and Romania ; Whereas it is therefore appropriate to increase the quanti ­ ties laid down in Annex I to Regulation (EC) No 1559/94 and in Annex II to Commission Regulation (EC) No 1807/94 of 22 July 1994 determining the extent to which applications lodged in July 1994 for import licences for certain egg and poultrymeat products under the regime provided for by the Interim Agreements concluded by the Community with Bulgaria and Romania can be accep ­ ted ("); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Eggs and Poultrymeat, HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EC) No 1559/94 is hereby replaced by Annex I to this Regulation . Article 2 Annex II to Regulation (EC) No 1807/94 is hereby replaced by Annex II to this Regulation . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 333, 31 . 12. 1993, p. 16 . (2) OJ No L 333, 31 . 12. 1993, p . 17. (3) OJ No L 282, 1 . 11 . 1975, p. 49 . (4) OJ No L 152, 24. 6 . 1993, p. 1 . 0 OJ No L 282, 1 . 11 . 1975, p. 77. (6) OJ No L 178 , 12. 7. 1994, p. 71 . 0 OJ No L 178 , 12. 7. 1994, p. 76 . (8) OJ No L 323, 23. 12. 1993, p. 2 . 0 OJ No L 81 , 2. 4. 1993, p. 2. ( 10) OJ No L 166, 1 . 7 . 1994, p. 62. (") OJ No L 189, 23 . 7. 1994, p . 49. No L 256/2 Official Journal of the European Communities 4. 10 . 94 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 October 1994. For the Commission Rene STEICHEN Member of the Commission 4. 10 . 94 Official Journal of the European Communities No L 256/3 ANNEX I 'ANNEX I A. Products originating in Bulgaria I. Levy reduced by 50 % (in tonnes) Group No CN code 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 1 July 1996 to 30 June 1997 37 0207 10 51 130 140 150 0207 10 55 0207 10 59 0207 23 1 1 0207 23 19 ex 0207 39 55 ex 0207 43 15 ex 0207 39 73 ex 0207 43 53 ex 0207 39 77 ex 0207 43 63 38 0207 10 71 532 573 614 0207 10 79 0207 23 51 0207 23 59 0207 39 53 0207 43 11 0207 39 61 0207 43 23 ex 0207 39 65 ex 0207 43 31 ex 0207 39 67 ex 0207 43 41 0207 39 71 0207 43 51 0207 39 75 0207 43 61 ex 0207 39 81 ex 0207 43 71 ex 0207 39 85 ex 0207 43 90 II . Levy reduced by 60 % (in tonnes) Group No CN code 1 July 1994 to 1 July 1995 to 1 July 1996 to 30 June 1995 30 June 1996 30 June 1997 39 0207 21 10 1 573,6 1 673,6 1 773,6 0207 21 90 40 ex 0408 91 80 290,8 310,8 330,8 0408 99 80 No L 256/4 Official Journal of the European Communities 4. 10 . 94 B. Products originating in Romania I. Levy reduced by 50 % (in tonnes) Group No CN code 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 1 July 1996 to 30 June 1997 42 0207 10 79 143 153 163 0207 23 51 0207 23 59 0207 39 53 0207 43 1 1 0207 39 61 0207 43 23 ex 0207 39 65 ex 0207 43 31 ex 0207 39 67 ex 0207 43 41 0207 39 71 0207 43 51 0207 39 75 0207 43 61 ex 0207 39 81 ex 0207 43 71 ex 0207 39 85 ex 0207 43 90 II . Levy reduced by 60 % (in tonnes) Group No CN code 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 1 July 1996 to 30 June 1997 43 0207 10 19 1 022,2 1 092,2 1 162,2' 0207 21 90 0207 41 51 0207 41 71 0207 41 90 ANNEX II ANNEX II (tonnes) Group No Total quantity available for the period 1 October to 31 December 1994 37 32,50 38 217,75 39 786,80 40 145,40 43 349,85'